         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 1 of 18




                                          U.S. Department of Justice
                                          Civil Division
40-82-103.03                              Office of Immigration Litigation
______________________________________________________________________________
                                                      Washington, D.C. 20530


VIA CM/ECF                                            August 21, 2020

Honorable James Donato
United States District Court for the Northern District of California

       Re:     Emami v. Nielsen, No. 18-cv-1587-JD, and Pars Equality Center v. Pompeo,
               No. 18-cv-7818-JD

Dear Judge Donato:

         This letter responds to Plaintiffs’ April and July 2020 discovery letters, Emami, Dkt. Nos.
151, 154. In their April letter, Plaintiffs demand documents pursuant to their Third Set of Requests
for Production (“RFP3”), alleging that Defendants previously had not responded. Dkt. No. 151. In
their July letter, Plaintiffs demand that Defendants produce materials identified in their First and
Second Sets of Requests for Production (“RFP1” and “RFP2”). Dkt. No. 154. As explained more
fully below, Defendants have in fact responded to RFP3, see Ex. A (Defendants’ Written
Objections and Responses to Plaintiffs’ Third Set of Requests for Production), and the grounds for
their opposition to a number of those requests are detailed in their July 2020 discovery letter. Dkt.
No. 157. As for RFP1 and RFP2, the Court’s September 2019 discovery order relieved Defendants
of any obligations on those requests, see Dkt. No. 122, at 1 (“This order resolves the multiple
discovery disagreements between the parties….”); that order rejected Plaintiffs’ proposed plan for
indefinite discovery and allowed only certain categories of materials on which discovery could go
forward. Defendants have consistently complied with those limits by (i) offering to provide,
contingent on Plaintiffs’ identification, materials referenced but not included in the Administrative
Record (“AR”) “to the extent [they] relate to the issues of (1) the process by which applicants were
permitted to submit documents and demonstrate eligibility for a waiver, or (2) the scope of
individual consular officers’ discretion to grant or deny waivers”; (ii) producing a privilege log;
(iii) setting forth a declaration on the methodology of a congressional report; and (iv) presenting
the declarant for a deposition that Plaintiffs chose to terminate early and whose veracity Plaintiffs
have never challenged.
         This Court’s September 2019 order remains binding. Plaintiffs, however, continue to ask
for irrelevant, broad, and burdensome discovery that is disproportionate to—and deviates from—
the Court’s narrowing of their claims and the limited discovery it has allowed in this APA case.
See, e.g., Dkt. No. 157. This has led to multiple impasses requiring the Court’s intervention. If the
Court orders further discovery, Defendants remain committed to abiding by the Court’s parameters
in consideration of relevance, proportionality, burden, and confidentiality concerns. See id. This
includes submitting a declaration—potentially followed by a deposition—from an experienced
consular manager, who, having served at several posts overseas and overseen visa adjudications
under the Proclamation, can speak knowledgeably about how the State Department is applying its
own waiver guidance.
          Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 2 of 18




                      Defendants Have Complied Fully and in Good Faith
                   with the Court’s Directives on Discovery in this APA Case

        The Court has narrowed Plaintiffs’ claims and clarified that these are fundamentally
Accardi cases concerning “whether the State Department has failed to abide by its own rules and
procedures for the waiver program that was created pursuant to Presidential Proclamation 9645.”
Dkt. No. 122 at 1. The Court held, “[t]he gravamen of the complaint is that the government has
flouted its own guidelines and statements about case-by-case determinations of waiver applications
in favor of a policy of blanket denials.” Dkt. No. 74 at 12; see Dkt. No. 152 at 2-3 (finding that
Plaintiffs’ Accardi claim is based on the APA).
        First, Defendants have responded to RFP3. See Ex. A. Defendants have produced
information responsive to Plaintiffs’ requests for information pertaining to the methodology
behind the State Department’s quarterly reports on the Proclamation. See id., Requests Nos. 2-5.
Indeed, Defendants relayed even such granular information as the list of all 100 data fields (and
their descriptions) extracted from the Visa Office Information Service database and other
Consolidated Consular Database programs to generate the raw Excel spreadsheets then used to
compile the final published statistics. Id.; see also Dkt. No. 135-1 ¶ 34. At Plaintiffs’ request,
Defendants also provided the lists of all 28 data fields from the nonimmigrant visa adjudication
system software and all 25 data fields from the immigrant visa adjudication system software
likewise used to produce the quarterly reports. Ex. A, Requests Nos. 2-5; see also Dkt. No. 134-1
¶ 34. While the data fields are irrelevant to Plaintiffs’ Accardi claim, Defendants provided the
information in good faith, because it did not trigger privilege concerns. Further, through the AR,
Defendants have already provided the guidance on how consular officers interpret interagency
vetting results. Ex. A, Answer to Request No. 7.
        In contrast, the remaining requests in RFP3 were properly objectionable. Plaintiffs first
demanded all of the diffuse, unprocessed data regarding individual visa applicants in the
underlying Excel spreadsheets used to generate the waiver statistics. Ex. A, Request No. 1. In
doing so, they overlooked the detailed explanation of Joel Nantais, the then Domestic Operations
Director for the State Department’s Visa Office, that the spreadsheets contained applicant-specific
biographic data (e.g., dates of birth), visa adjudication histories (e.g., issuance and refusal dates),
visa-specific data (e.g., free-form annotation texts), and interagency screening vetting data (e.g.,
request dates and response codes). 1 Dkt. No. 135-1 ¶ 37. This request is overbroad and
disproportionate to the issue of whether the State Department is following its own waiver
guidance; it is overly burdensome given the volume involved; and it is at odds with the
confidentiality protections of 8 U.S.C. § 1202(f). On this last point, Plaintiffs’ request calls for all
manner of statutorily protected confidential information about individual visa applicants.
Defendants have repeatedly warned that, in addition to being precluded by the principles
underlying consular nonreviewability, the disclosure of this information is precluded by 8 U.S.C.
§ 1202(f), which provides that records of the Department of State and of diplomatic and consular

1
  In September 2019, the spreadsheets covered more than 150 data fields on approximately 200,000 visa
applications, many of which either qualified for one of the Proclamation’s exceptions or were not subject
to the Proclamation in the first place, thus obviating the need for a waiver. Emami, Dkt. No. 135-1 ¶ 34.
The number of processed claims has increased substantially since then, particularly after the State
Department implemented an enhanced automated screening and vetting process for all visa claims, which
has allowed for faster adjudications without compromising national security.




                                                  -2-
          Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 3 of 18




offices pertaining to the issuance or refusal of visas “shall be considered confidential.” Moreover,
to the extent such records include information on individuals who are United States citizens and
lawful permanent residents, the Privacy Act of 1974 would likely apply. Plaintiffs had a full
opportunity to question “the official who oversaw the production of the quarterly reports,” but they
ended the deposition early after having exhausted all their questions and have never disputed the
veracity of his testimony. See, e.g., Dkt. No. 150.
         Plaintiffs also ask that Defendants produce all case notes drafted by consular officers while
reviewing visa applications subject to the Proclamation. Ex. A, Request No. 6. In doing so, they
not only ignore the aforementioned confidentiality protections extended to visa records by statute,
see 8 U.S.C. § 1202(f), but also stray into an area that the Court has already explicitly deemed
irrelevant and unreviewable—namely, individual consular decision-making. Dkt. No. 74 at 11-12
(“Those issues do not require review of an individual consular officer’s decision.”) (recognizing
the limits of the doctrine of consular nonreviewability). Additionally and independently,
compliance with Plaintiffs’ request would prove especially burdensome and impracticable where
consular officers are not required to write any particular case notes or to scan any notes produced—
which are saved as images and not text-searchable—into consular systems. Ex. A, Answer to
Request No. 6. Accordingly, if compliance were compelled, the State Department would have to
manually comb through millions of documents to identify, screen, and redact case notes that make
some mention of the Proclamation. Even then, there is no guarantee that all Proclamation-related
case notes—as Plaintiffs demand—would be captured because consular officers are not directed
to flag such case notes with a particular code and may not have even made any explicit reference
to the Proclamation. 2
         Similarly, Plaintiffs requested “[a]ll correspondence to and from consular posts to
countries-of-concern-inquiries@state.gov regarding waiver assessments pursuant to Proclamation
9645.” Ex. A, No. 8. This request is objectionable for the same reasons as their request for case
notes and runs afoul of the same statutory confidentiality protections. It is also severely
disproportionate to the narrowed scope of these cases and would force an unfair and massive
burden on Defendants. Specifically, because the countries-of-concern-inquiries mailbox is not
restricted to emails about the Proclamation or its waiver process, agency personnel “would have
to manually review every email record sent to the mailbox to cull those emails that do pertain to
the limited claims presented in these cases.” Ex. A, Answer to Request No. 8. Mr. Nantais had
explained all this to Plaintiffs at his deposition. Dkt. No. 150-1 at 43.
         Second, regarding RFP1 and RFP2, as mentioned above, those predated and were fully
addressed by the Court’s discovery order issued on September 12, 2019. Dkt. No. 122 at 1 (“This
order resolves the multiple discovery disagreements between the parties that are outlined in the
joint discovery report.”); Dkt. No. 117. Defendants have complied fully with that order. See supra
at 1 (noting Defendants’ production of a privilege log, a detailed declaration on the methodology
of a Congressional report, and the declarant’s deposition, as well as Defendants’ offer to provide
any materials that Plaintiffs believed might have been referenced but not included in the AR).
         In sum, as set forth in their July 2020 discovery letter, see Dkt. No. 157, Defendants
reiterate their commitment to fulfilling their discovery obligations in keeping with the Court’s

2
  A visa applicant subject to the Proclamation could be refused on unrelated grounds—without having to
undergo any consideration for an exception or waiver under the Proclamation. Thus, a case note cannot be
categorized as “Proclamation-related” merely because it pertains to an applicant who falls within a class of
individuals described in the Proclamation.




                                                   -3-
         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 4 of 18




defined parameters and offer to provide a declaration—followed potentially by a deposition—from
a consular manager with relevant experience administering the waiver process. Further, to allow
these cases to proceed to an efficient resolution, Defendants respectfully request clarification on
the scope of discovery and a protective order that would prohibit Plaintiffs from further issuing
improper discovery requests.


                                                     Sincerely,

                                                     AUGUST E. FLENTJE
                                                     Special Counsel

                                                     SAMUEL P. GO
                                                     Assistant Director

                                                     DAVID KIM
                                                     NICOLE GRANT
                                                     P. ANGEL MARTINEZ
                                                     Trial Attorneys
                                                     U.S. Department of Justice




                                               -4-
    Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 5 of 18




                       Exhibit A
(Defendants’ Written Objections and Responses to Plaintiffs’
           Third Set of Requests for Production)
          Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 6 of 18



ETHAN P. DAVIS
Acting Assistant Attorney General
Civil Division
AUGUST E. FLENTJE
Special Counsel
WILLIAM C. PEACHEY
Director, Office of Immigration Litigation
District Court Section
SAMUEL P. GO
Assistant Director, Office of Immigration Litigation
District Court Section
NICOLE GRANT
P. ANGEL MARTINEZ
DAVID KIM
Trial Attorneys, Office of Immigration Litigation

        Ben Franklin Station, P.O. Box 878
        Washington, D.C. 20044
        Telephone: (202) 532-4094
        Email: david.kim4@usdoj.gov

Attorneys for Federal Defendants

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

PARS EQUALITY CENTER, et al.,                   )
                                                )   CASE Nos. 18-cv-7818-JD
        Plaintiffs,                             )    18-cv-1587-JD
                                                )
   v.                                           )   District Court Judge James Donato
                                                )
MIKE POMPEO, et al.,                            )
                                                )   DEFENDANTS’ WRITTEN OBJECTIONS AND
        Defendants.                             )   RESPONSES TO PLAINTIFFS’ THIRD SET OF
                                                )   REQUESTS FOR PRODUCTION
        and

FARANGIS EMAMI, et al.,

        Plaintiffs,

   v.

KIRSTJEN NIELSEN, et al.,

        Defendants.




DEFENDANTS’ RESPONSE TO                         1                  Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                     3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 7 of 18




       Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendants respond to

Plaintiffs’ Third Set of Requests for Production (“RFPs”). Defendants submit these responses

and objections without conceding the relevancy or materiality of the subject matter of any

request or of any document, or that any responsive materials exist. Defendants’ responses and

objections are not intended to be, and shall not be construed as, agreement with Plaintiffs’

characterization of any facts, circumstances, or legal obligations. Defendants do not admit,

adopt, or acquiesce in any factual or legal contention, presumption, or characterization contained

in the RFPs.

                                   GENERAL OBJECTIONS

       Defendants make the following General Objections:

1. Defendants object to the instructions and definitions set forth in Plaintiffs’ RFPs to the extent

that they deviate from or purport to impose requirements other than or in addition to those

required by the Federal Rules of Civil Procedure. Defendants also object to Plaintiffs’ RFPs to

the extent that they seek information outside the restricted scope of discovery permissible under

the Federal Rules of Civil Procedure and the Court’s September 12, 2019 discovery order. See

Emami, ECF No. 122; Pars, ECF No. 141.

2. Defendants object to Plaintiffs’ RFPs to the extent that they call for information that is

protected by the law enforcement privilege, the deliberative process privilege, the attorney-client

privilege, or other applicable privileges. These responses are not intended, nor should they be

construed, as a waiver or relinquishment of any part of the protections afforded by any applicable

privilege or immunity.




DEFENDANTS’ RESPONSE TO                           2                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                         3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 8 of 18




3. Defendants object to Plaintiffs’ RFPs to the extent that they call for information not relevant to

the subject matter of the litigation or not reasonably calculated to lead to the discovery of

admissible evidence.

4. Defendants object to Plaintiffs’ RFPs to the extent that they call for documents that are already

in Plaintiffs’ possession, custody, or control, regardless of whether the documents were

previously produced in this litigation, in other litigation, or in response to a FOIA request.

5. Defendants object to Plaintiffs’ RFPs to the extent that they call for information that has

already been produced to Plaintiffs or is available from a less burdensome source.

                       INDIVIDUAL RESPONSES AND OBJECTIONS

REQUEST NO. 1:

All copies of the monthly data reports requested by the Visa Office, Bureau of Consular Affairs,

U.S. Department of State from CA/CST in Excel spreadsheet form used to generate the Quarterly

Reports on Proclamation 9645’s implementation until the present as referenced in the

Declaration of Joel Nantais (“Nantais Decl.”) ¶ 34.

ANSWER:

Defendants object to Request No. 1 as vague and overbroad in that it seeks information far

beyond the limited issue presented of Plaintiffs’ allegation that the State Department is not

following its own waiver guidance. Defendants have already provided Plaintiffs with a

declaration from and deposition of the official who oversaw the production of the quarterly

reports, the accuracy and reliability of which Plaintiffs have not contested. To the extent that this

request far exceeds the information already provided by Defendants, it is unduly burdensome and

lacks proportionality and relevance. See Fed. R. Civ. P. 26(b)(1). Further, to the extent that the

information sought goes beyond information already publicly available, the request would likely

DEFENDANTS’ RESPONSE TO                           3                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                         3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 9 of 18




be precluded by the statutory prohibition on the disclosure of “records . . . pertaining to the

issuance or refusal or visas or permits to enter the United States[.]” 8 U.S.C. § 1202(f). This

request also seeks disclosure of information that may be highly sensitive and confidential or

barred from disclosure by the Privacy Act. To the extent that Plaintiffs seek statistical

information on the implementation of the Proclamation on a monthly basis, those reports are

publicly available at https://travel.state.gov/content/travel/en/us-visas/visa-information-

resources/presidential-proclamation-archive/presidential-

proclamation9645.html?wcmmode=disabled.

REQUEST NO. 2:

Descriptions of values in the monthly data reports requested by the Visa Office, Bureau of

Consular Affairs, U.S. Department of State from CA/CST in Excel spreadsheet form used to

generate the June Quarterly Report on Proclamation 9645’s implementation.

ANSWER:

Defendants object to providing this information as it does not go to the APA or Accardi claims,

as framed by the Court, and lacks relevance. However, because the information is not privileged,

Defendants provide the following:


  Data fields are listed as received from the Consular Systems & Technology (CST) Ad Hoc
  Reporting team. Descriptions are not authoritative and are provided for reference only.

  VOIS & CCD DATA FIELDS                              DESCRIPTION
  RECNUM                                              Record number
  SYSTEM_KEY                                          Unique identifier
  ORIGINATING_SITE_CD                                 Originating site (Post) code
  ORIGINATING_SYSTEM_CD                               Originating system code
  ORIGINATING_SYSTEM_KEY                              Originating system key
  ORIGINATING_PERSON_ID                               Originating person ID
  ORIGINATING_REQUEST_ID                              Originating request ID
  PREVIOUS_REQUEST_ID                                 Previous request ID

DEFENDANTS’ RESPONSE TO                           4                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                         3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
     Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 10 of 18




 CIDN_ID                                Case ID number
 PASSPORT_NUMBER_TXT                    Passport number
 SPONSOR_NAME                           Sponsor name
 EMPLOYER_NAME                          Employer name
 APPLICANT_SURNAME                      Applicant surname
 APPLICANT_GIVEN_NM                     Applicant given name
 APPLICANT_DOB_DTE                      Applicant date of birth
 REQUEST_REASON                         Request reason
 REQUEST_REASON                         Request reason
 REQUEST_REASON                         Request reason
 REQUEST_REASON                         Request reason
 REQUEST_REASON                         Request reason
 REQUEST_REASON_DISC_IND                Request reason
 STATUS_1_REQUEST_SENT_IND              Request sent
 STATUS_2_REQUEST_SENT_IND              Request sent
 STATUS_3_REQUEST_SENT_IND              Request sent
 STATUS_4_REQUEST_SENT_IND              Request sent
 STATUS_5_REQUEST_SENT_IND              Request sent
 STATUS_6_REQUEST_SENT_IND              Request sent
 STATUS_7_REQUEST_SENT_IND              Request sent
 VISA_CLASS_CODE                        Visa class code
 NATIONALITY_CODE                       Nationality code
 POB_COUNTRY_CD                         Place of Birth country code
                                        Foreign state of chargeability country
  FSC_COUNTRY_CD                        code
  TYPE_DESC                             Description of type
  FINAL_RESPONSE_CD_IND                 Response code indicator
  FOLLOWUP_IND                          Follow-up indicator
  VO_ANALYST_REVIEWER                   VO Analyst reviewer
  PRM_ANALYST                           PRM analyst
  REVIEWER                              Reviewer
  STATUS_DESC                           Status desc
  CLEARANCE_STATUS_DESC                 Clearance status desc
  DRAFT_DATE                            Draft date
  TRANSMIT_DATE                         Transmission date
  CREATE_DATE                           Created date
  RETURN_DATE                           Return date
  CLOSED_DATE                           Closed date
  RECEIVED_DATE                         Received date
  PROCESSED_DATE                        Processed date
  CLR_PTNR_RETURN_TYPE_DESC             Description of return type
  RESPONSE_CD                           Response code
  INITIAL_STATUS_1_CODE                 Response indicator
DEFENDANTS’ RESPONSE TO             5                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                           3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
     Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 11 of 18




  INITIAL_STATUS_2_CODE                Response indicator
  INITIAL_STATUS_3_CODE                Response indicator
  INITIAL_STATUS_4_CODE                Response indicator
  INITIAL_STATUS_5_CODE                Response indicator
  INITIAL_STATUS_6_CODE                Response indicator
  INITIAL_STATUS_7_CODE                Response indicator
  FINAL_STATUS_1_CODE                  Response indicator
  FINAL_STATUS_2_CODE                  Response indicator
  FINAL_STATUS_3_CODE                  Response indicator
  FINAL_STATUS_4_CODE                  Response indicator
  FINAL_STATUS_5_CODE                  Response indicator
  FINAL_STATUS_6_CODE                  Response indicator
  FINAL_STATUS_7_CODE                  Response indicator
  FINAL_STATUS_1_DATE                  Response date
  FINAL_STATUS_2_DATE                  Response date
  FINAL_STATUS_3_DATE                  Response date
  FINAL_STATUS_4_DATE                  Response date
  FINAL_STATUS_5_DATE                  Response date
  FINAL_STATUS_6_DATE                  Response date
  FINAL_STATUS_7_DATE                  Response date
  STATUS_1_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_2_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_3_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_4_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_5_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_6_RETURN_TYPE_CNTRB_IND       Type indicator
  STATUS_7_RETURN_TYPE_CNTRB_IND       Type indicator
  OPEN_DAYS_CNT                        Count of days open
  DRAFT_DAYS_CNT                       Count of days in draft
  PENDING_DAYS_CNT                     Count of days pending
  AFTER_RECEIVED_DAYS_CNT              Count of days after received
  CLR_PTNR_PROCESSING_DAYS_CNT         Processing Days count
  VO_PROCESSING_DAYS_CNT               Processing Days count
  PROMPT_DATA                          Prompt data
  STATUS_1_COMMENTS                    Comments
  STATUS_2_COMMENTS                    Comments
  STATUS_3_COMMENTS                    Comments
  STATUS_4_COMMENTS                    Comments
  STATUS_5_COMMENTS                    Comments
  STATUS_6_COMMENTS                    Comments
  STATUS_7_COMMENTS                    Comments
  CNT                                  Count
  COMMENTS                             Comments
DEFENDANTS’ RESPONSE TO        6                       Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                          3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
        Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 12 of 18




  ADDL_DATA                                          Additional free text data (line 1)
  ADDL2                                              Additional free text data (line 2)
  ADDL3                                              Additional free text data (line 3)
  ADDL4                                              Additional free text data (line 4)
  ADDL5                                              Additional free text data (line 5)
  ADDL6                                              Additional free text data (line 6)
  ADDL7                                              Additional free text data (line 7)
  ADDL8                                              Additional free text data (line 8)



REQUEST NO. 3:

A complete list of the 28 data fields from the NIV software pulled by the software script that

generated the monthly data reports from CA/CST used to generate the June Quarterly Report on

Proclamation 9645’s implementation as referenced in the Nantais Decl. ¶ 34.

ANSWER:

Defendants object to providing this information as it does not go to the APA or Accardi claims,

as framed by the Court, and lacks relevance. However, because the information is not privileged,

Defendants provide the following:

  Data fields are listed as received from the Consular Systems & Technology (CST) Ad Hoc
  Reporting team. Descriptions are not authoritative and are provided for reference only.


 NIV DATA FIELDS                           DESCRIPTION
 SYSTEM_KEY                                Unique identifier
 ADJUD_DTE                                 Adjudication date
 ADJUD_STATUS_CD                           Adjudication status code
 ADJUD_STATUS_DESC                         Adjudication status description
 DATA_ENTRY_DTE                            Data entry date
 POST_CD                                   Post code
 AUTH_DTE                                  Authorization date
 IDENT_IND                                 IDENT indicator
 IDENT_IND_DESC                            IDENT indicator description
 AUTHORIZED_DTE                            Authorization date
 NATIONALITY_CD                            Nationality code
 BIRTH_PLACE_COUNTRY_CD                    Place of birth country code
DEFENDANTS’ RESPONSE TO                         7                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                       3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
        Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 13 of 18




 BIRTH_DTE                                 Birth date
 BIRTH_DTE_CONVERTED                       Birth date converted
 NIV_APPLICANT_ID                          NIV Applicant ID
 REFUSAL_SEQ_NUM                           Refusal sequence number
 REFUSAL_CD                                Refusal code
 OVERCOME_WAIVER_IND                       Overcome or waiver indicator
 REFUSAL_COMMENT_TXT                       Refusal comment text
 OW_STATUS_DESC                            Overcome or waiver status description
 OVERCOME_WAIVER_CD                        Overcome or waiver code
 VISA_CLASS_CD                             Visa class code
 VISA_ANNOTATION_LINE1_TXT                 Visa annotation text (line 1)
 VISA_ANNOTATION_LINE2_TXT                 Visa annotation text (line 2)
 VISA_ANNOTATION_LINE3_TXT                 Visa annotation text (line 3)
 VISA_ANNOTATION_LINE4_TXT                 Visa annotation text (line 4)
 MIN_ADJUD_DTE                             Minimum (first) adjudication date
 AGEON_ADJUDDTE                            Age on date of adjudication
                                           Case memo indicator of applicants under age
 CASEMEMO_UNDERAGE14                       14


REQUEST NO. 4:

A complete list of the 25 data fields from the IVO software pulled by the software script that

generated the monthly data reports from CA/CST used to generate the June Quarterly Report on

Proclamation 9645’s implementation as referenced in the Nantais Decl. ¶ 34.

ANSWER:

Defendants object to providing this information as it does not go to the APA or Accardi claims,

as framed by the Court, and lacks relevance. However, because the information is not privileged,

Defendants provide the following:

  Data fields are listed as received from the Consular Systems & Technology (CST) Ad Hoc
  Reporting team. Descriptions are not authoritative and are provided for reference only.


 IVO DATA FIELDS                        DESCRIPTION
 SYSTEM_KEY                             Unique identifier
 ADJUD_DTE                              Adjudication date
 REFUSAL_CD_SEQ_NUM                     Refusal sequence number
DEFENDANTS’ RESPONSE TO                         8                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                       3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
        Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 14 of 18




 REFUSAL_CD                            Refusal code
 SITE_CD                               Site (Post) code
 PPT_NATIONALITY_CD                    Passport nationality code
 IDENT_IND                             IDENT indicator
 IDENT_RETURN_STATUS                   IDENT return status
 CASE_ID                               Case ID number
 APPLICANT_ID                          Applicant ID number
 APPLICANT_NAME                        Applicant name
 BIRTH_DTE                             Birth date
 PA_RELATIONSHIP_CD                    Principal applicant relationship code
 PA_RELATIONSHIP_DESC                  Principal applicant relationship description
 BIRTH_PLACE_COUNTRY_CD                Birth place country code
 BIRTH_PLACE_CITY_NAME                 Birth place city name
 FSC_CD                                Foreign state of chargeability code
 VISA_CLASS_CD_USED                    Visa class code used
 VISA_ANNOTATION_TEXT1                 Visa annotation text (line 1)
 VISA_ANNOTATION_TEXT2                 Visa annotation text (line 2)
 VISA_ANNOTATION_TEXT3                 Visa annotation text (line 3)
 VISA_ANNOTATION_TEXT4                 Visa annotation text (line 4)
 MIN_ADJUD_DTE                         Minimum (first) adjudication date
 AGEON_ADJUDDTE                        Age on date of adjudication
                                       Case memo indicator of applicants under age
 CASEMEMO_UNDERAGE14                   14
 SUBJECT_TXT                           Text indicating applicant subject to PP 9645


REQUEST NO. 5:

A complete list of the “about 100” data fields from VOIS and other CCD programs pulled by the

software script that generated the monthly data reports from CA/CST used to generate the June

Quarterly Report on Proclamation 9645’s implementation as referenced in the Nantais Decl.

¶ 34.

ANSWER:

See Responses to Requests Nos. 2-4.




DEFENDANTS’ RESPONSE TO                        9                  Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                    3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
         Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 15 of 18




REQUEST NO. 6:

For each visa applicant referenced in the monthly data reports requested by the Visa Office,

Bureau of Consular Affairs, U.S. Department of State from CA/CST in Excel spreadsheet form

used to generate the Quarterly Reports on Proclamation 9645’s implementation, the case notes

associated with each case, including, but not limited to, the consular official’s assessment of an

individual’s eligibility for each prong of the waiver, whether countries-of-concern-inquiries@

state.gov was consulted, whether a consular manager was consulted, whether administrative

processing was requested for a case, and if available, the type of administrative processing

sought and its result, including initial case notes and any additions or edits made by subsequent

users.

ANSWER:

Defendants object to Request No. 6 as it is vague and overbroad and does not go to Plaintiffs’

APA or Accardi claims. To the extent that the request purports to ask for documents and

communications that underlay individualized waiver assessments, in disregard of the fact that

consular officers are not directed or required to generate any particular case notes or to scan such

notes (which are not text-searchable) into consular systems, it is impracticable, unduly

burdensome, and lacking in proportionality and relevance. See, e.g., Emami, ECF No. 135-1,

¶¶ 13, 48. To the extent that the information sought goes beyond information already publicly

available, the request would likely be precluded by the statutory prohibition on the disclosure of

“records . . . pertaining to the issuance or refusal or visas or permits to enter the United States[.]”

8 U.S.C. § 1202(f). This request also seeks disclosure of information that may be protected by

privileges including law enforcement privilege and deliberative process privilege, and may be

classified or highly sensitive and confidential or barred from disclosure by the Privacy Act.

DEFENDANTS’ RESPONSE TO                           10                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                          3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
        Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 16 of 18




Additionally, the request purports to ask for information subject to the principles of consular

nonreviewability, and discovery of which is precluded by the Court’s orders of February 4, 2019

and June 5, 2020. See Emami, ECF Nos. 74 and 150; Pars, ECF No. 152.

REQUEST NO. 7:

All guidance on how consular officers should interpret the findings of interagency vetting and

screening information when assessing an individual’s eligibility for a visa and waiver under

Proclamation 9645 as referenced in the Deposition of Joel Nantais (“Nantais Dep.”) at 147:2-8.

ANSWER:

This information has already been fully provided in Defendants’ complete certified

administrative record, see ECF No. 98-1; Pars, ECF No. 120-1, and the Court has not yet ruled

on the privilege assertions.

REQUEST NO. 8:

All correspondence to and from consular posts to countries-of-concern-inquiries@state.gov

regarding waiver assessments pursuant to Proclamation 9645.

ANSWER:

Defendants object to Request No. 8 as it is vague and overbroad and does not go to Plaintiffs’

APA or Accardi claims. Plaintiffs disregard the fact that the countries-of-concern-

inquiries@state.gov mailbox contains emails unrelated to the waiver process or the Proclamation

more generally, as well as the fact that the State Department would have to manually review

every email record sent to the mailbox to cull those emails that do pertain to the limited claims

presented in these cases. See Emami, ECF No. 150-1, at 43. Accordingly, the request is

impracticable, unduly burdensome, and lacking in proportionality and relevance. To the extent

that the information sought goes beyond information already publicly available, the request

DEFENDANTS’ RESPONSE TO                         11                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                        3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
        Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 17 of 18




would likely be precluded by the statutory prohibition on the disclosure of “records . . .

pertaining to the issuance or refusal or visas or permits to enter the United States[.]” 8 U.S.C.

§ 1202(f). The request also seeks disclosure of information that may be protected by privileges

including law enforcement privilege, deliberative process privilege, and attorney-client privilege,

and may be classified or highly sensitive and confidential or barred from disclosure by the

Privacy Act. Additionally, the request purports to ask for information subject to the principles of

consular nonreviewability, and discovery of which is precluded by the Court’s orders of

February 4, 2019 and June 5, 2019. See Emami, ECF Nos. 74 and 150; Pars, ECF No. 152.

Responsive information that may be produced has already been released in FOIA and can be

searched here: https://foia.state.gov/Search/Results.aspx?searchText=countries-of-concern-

inquiries@state.gov&beginDate=20171208&endDate=&publishedBeginDate=20171208&publis

hedEndDate=&caseNumber=.

REQUEST NO. 9:

Interagency reports regarding data on issuance, refusals, and nationality of applicants created by

the Visa Office prior to the Quarterly Report as referenced in Nantais Dep. at 67:6-68:18.

ANSWER:

Defendants object to providing this information as it does not go to the APA or Accardi claims,

as framed by the Court. The request is vague and overly broad. The Department of State has

chosen to publish other statistical reports on the Proclamation and various general reports (e.g.,

Annual Reports of the Visa Office), all of which are publicly available at

https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/presidential-

proclamation-archive/presidential-proclamation9645.html.




DEFENDANTS’ RESPONSE TO                          12                    Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                                         3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
       Case 3:18-cv-01587-JD Document 160 Filed 08/21/20 Page 18 of 18




DATED: July 17, 2020                      AUGUST E. FLENTJE
                                          Special Counsel

                                          SAMUEL P. GO
                                          Assistant Director

                                          s/ David Kim
                                          DAVID KIM
                                          P. ANGEL MARTINEZ
                                          NICOLE GRANT
                                          Trial Attorneys
                                          U.S. Department of Justice




DEFENDANTS’ RESPONSE TO              13                  Case Nos. 3:18-cv-01587-JD
PLAINTIFFS’ THIRD SET OF                                           3:18-cv-07818-JD
REQUESTS FOR PRODUCTION
